Citation Nr: 0509691	
Decision Date: 04/01/05    Archive Date: 04/15/05

DOCKET NO.  94-33 307	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for porphyria cutanea 
tarda (PCT) due to Agent Orange exposure.

2.  Entitlement to service connection for peripheral 
neuropathy due to Agent Orange exposure.


REPRESENTATION

Appellant represented by:	Kathy Lieberman, Attorney


ATTORNEY FOR THE BOARD

J. L. Tiedeman



INTRODUCTION

The veteran had active service from January 1966 to September 
1968, which included duty in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 1994 RO rating decision which denied 
service connection for porphyria cutanea tarda (PCT) and for 
peripheral neuropathy.  In March 1997 and October 2000, this 
matter was remanded to the RO for further development.

By a decision dated in December 2003, the Board denied the 
veteran's claim.  The veteran appealed this decision and by 
an Order dated in July 2004, the United States Court of 
Appeals for Veterans Claims (hereinafter Court) vacated the 
Board's December 2003 decision and remanded the case in 
accordance with the parties' July 2004 Joint Motion for 
Remand.


FINDINGS OF FACT

1.  The veteran's active duty included service in Vietnam 
with presumed herbicide exposure.

2.  The veteran currently has a diagnosis of PCT, and 
competent medical evidence of record links this disorder to 
the veteran's service.

3.  The veteran currently has a diagnosis of peripheral 
neuropathy, and competent medical evidence of record links 
this disorder to the veteran's service.


CONCLUSIONS OF LAW

1.  PCT was incurred during service. 38 U.S.C.A. §§ 1110, 
1116 (West 2002); 38 C.F.R. § 3.303, 3.307, 3.309 (2004).

2.  Peripheral neuropathy was incurred during service.  38 
U.S.C.A. §§ 1110, 1116 (West 2002); 38 C.F.R. § 3.303, 3.307, 
3.309 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA).  This law redefines the obligations of VA with 
respect to the duty to assist and includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  In view 
of the favorable decision to reopen the veteran's claim on 
appeal, the Board finds that any failure on the part of VA to 
comply with the provisions of the VCAA has not resulted in 
prejudice to the veteran to the extent that the claims have 
been granted.

The veteran had active military service in the Army from 
January 1966 to September 1968.  This included service in 
Vietnam, and he received the Combat Infantryman's Badge.  
Service medical records, including entrance and separation 
examination reports, are negative for complaints or findings 
of PCT or peripheral neuropathy.

Post-service medical evidence reflects the veteran's history 
of automobile accidents resulting in injuries that included a 
cerebral concussion and lumbar and cervical strains, and 
shows treatment and diagnoses related to those injuries.

At the time of the August 1978 VA examination, the veteran 
reported having been involved in an automobile accident in 
May 1978 and complained of back, neck, left hand and hip pain 
as well as headaches and dizziness.  The veteran had no 
complaints of skin problems, and examination of the skin was 
unremarkable.

A November 1980 VA examination evaluated the veteran for 
further complaints related to the 1978 automobile accident.  
The veteran complained of numbness in the fingers, but 
examination revealed no evidence of local neurological 
abnormalities.  Skin examination showed some telangiectasis 
on the veteran's upper thorax; no diagnosis was provided.

A September 1980 outpatient record shows complaints of a tan-
colored rash on the lower mid-line of the veteran's chest. No 
diagnosis was offered.  A questionnaire concerning possible 
exposure to toxic chemicals was completed at that time.  The 
veteran reported exposure to Agent Orange while in Vietnam, 
but denied any post-service exposure to toxic chemicals.

A report of examination, dated in May 1981, prepared for 
purposes of a Social Security disability determination by a 
Dr. Silberman showed that the veteran complained of having 
numbness and coldness in his left arm and hand following the 
car accident in 1978.  No findings related to PCT or 
peripheral neuropathy were included as the purpose of the 
evaluation was psychological.

On VA examination in November 1981, the veteran complained of 
numbness in the fingers and hands which came and went.  
Examination of the skin revealed no gross abnormalities.  On 
neurological examination, the impression was history 
compatible with tension or migraine headaches, but no 
neurologic disability was present.

Private and VA examination reports dated in January and April 
1987, respectively, show that the veteran had numerous 
complaints of pain.  The reports contain no relevant 
diagnoses.

A letter from the Agent Orange Veteran Payment Program, 
received in July 1989, shows that the veteran was in receipt 
of disability benefits.

In a letter dated in July 1991, Dr. Bruce Russell stated that 
the veteran had been exposed to Agent Orange and had 
manifested problems with PCT.

In July 1991, the veteran submitted a copy of a news release 
pertaining to the passage of legislation relating to 
compensation for veterans with PCT.

In August 1991, a VA examination was conducted to evaluate 
the veteran's post-traumatic stress disorder (PTSD).  The 
examiner noted that the veteran gave a history that he had 
PCT and nerve problems for many years, but there were no 
reported objective findings with respect to those disorders.

In an August 1991 doctor's statement, a Dr. Russell noted 
that the veteran complained of numbness and pain with 
stiffness in the joints and muscles.  The diagnoses included 
peripheral neuropathy.

By letter dated in June 1994, Dr. Russell stated that he had 
examined the veteran on a regular basis and that the veteran 
had manifested severe problems, to include PCT related to 
Agent Orange exposure.  Results of diagnostic testing were 
provided.

In a letter dated in December 1997, Dr. Russell stated that 
he had been treating the veteran for the past several years.  
He indicated that in 1991 the veteran was complaining of 
problems which, in view of his history of exposure to Agent 
Orange, it was felt could have been "porphyria cultenence" 
and peripheral neuropathy.

Pursuant to the Board's remand, Social Security 
Administration (SSA) records were obtained.  The records 
reveal that the veteran had been receiving disability 
benefits since 1978 on the basis of mental and seizure 
disorders.  Further disability evaluation reports, dated in 
February 1981 and October 1989, show that the veteran alleged 
that in addition to mental and seizure disorders he was 
disabled due to exposure to Agent Orange.

In a statement in support of his claim, dated in May 1999, 
the veteran stated that he had taken chloroquine on a daily 
basis during service to prevent malaria and continued to take 
it for six months after service discharge.  The veteran 
claimed that according to the American Porphyria Foundation, 
chloroquine puts PCT into remission for about 8-10 years.  He 
submitted a copy of material from the American Porphyria 
Foundation, which states in part that once remission of PCT 
has been induced by chloroquine, the patient may remain in 
remission for two to eight years or more.

On a VA examination for skin diseases in May 1999, the 
veteran presented with a diagnosis of PCT and reported a 
history of having been diagnosed in the 1980s.  The relevant 
impression was PCT with some mild skin manifestations of 
hyperpigmentation and vesicular formation over the dorsal 
aspect of his extensor surfaces.

On a VA peripheral nerves examination in May 1999 the veteran 
reported that in the late 1970s or early 1980s he developed 
numbness primarily of the hands and feet, associated with 
progressive weakness.  The diagnosis was peripheral 
neuropathy and porphyria cutania carta [sic].  It was noted 
that the veteran had been scheduled for additional testing 
and the examiner indicated that peripheral neuropathy was 
associated with porphyria.

In June 1999, nerve conduction velocity testing was 
indicative of diffuse peripheral neuropathy with superimposed 
carpal tunnel syndrome in the left hand.

In December 1999, the veteran was afforded a VA peripheral 
nerves evaluation for peripheral neuropathy, which the 
examiner stated was a possible feature of PCT.  The examiner 
said that the veteran had been diagnosed with PCT, but stated 
that he did not have the test results on which that diagnosis 
was based and noted that review of the laboratory results 
indicated that there had been no testing to confirm the 
diagnosis in the past three years.  The examiner further 
noted that veteran denied having ever been phlebotomized.  
The veteran reported that the worst skin outbreak had 
occurred in about 1990, at which time he developed small 
areas of white depigmented patches on the head, neck and 
face.  The examiner reported that PCT was often associated 
with hepatic disease or alcoholism and the report noted a 
three-year history of alcohol use, ending in 1971.  The 
examiner noted that the veteran had previously been taking 
Dilantin for a seizure disorder without any exacerbation of 
the disease.  The clinical impression was peripheral 
neuropathy with recent evaluation in May 1999 showing normal 
TSH (thyroid-stimulating hormone (thyrotropin)), folate, ANA 
(antinuclear antibody) and sedimentation rate with a 
borderline low B12 level, which was noted to be within the 
normal range but close to the lower limit of normal.

The examiner stated that PCT could be either genetic or 
acquired.  He noted that although the veteran denied having 
had any relatives with a diagnosis of PCT, the veteran's 
daughter reportedly had a similar skin condition but had 
never been tested.  The examiner opined that the fact that 
the veteran's daughter had similar symptoms suggested that 
there might be a genetic pattern in his case.  For this 
reason the examiner ordered a red blood cell uroporphyrin 
carboxylase assay, and commented that if the level were low 
in the red cell it would confirm a genetic basis.  The 
examiner stated that fungicides such as hexachlorabenzine 
were known to be associated with PCT.  He stated that while 
he did not have information as to whether exposure to Agent 
Orange could provoke PCT, it seemed that the first step would 
be to test the veteran for the genetic basis for the 
condition.  If it were shown that the veteran had a genetic 
form of PCT, it would suggest that his condition was not 
environmentally induced.  The examiner noted the veteran's 
claim that the diagnosis of the disease had been "masked" 
by chloroquine.

The examiner pointed out that according to the Merck Manual, 
chloroquine had been implicated in triggering the disease, 
even though it had also been used as a treatment, and 
although it had been used for cutaneous symptoms it was 
considered hazardous and not recommended.

In summary, the examiner recommended X-ray examination of the 
veteran's heel due to his complaints of heel spurs, although 
no pain was noted on palpation of the heels.  The examiner 
reiterated that because of the veteran's "new diagnosis" of 
diabetes, he had ordered hemoglobin A1C to help assess 
whether the veteran had severely poor regulation of serum 
glucose, which would make peripheral neuropathy more 
plausible.  He stated that "most importantly," he had 
referred the veteran for an RBC (red blood count) 
uroporphyrinogen carboxylase assay to help distinguish 
acquired from inherited porphyria.  The examiner stated that 
he was unable to say whether or not the veteran's problems 
were caused by service in Vietnam or by herbicide exposure.

A January 2000 VA examination report for skin diseases notes 
the veteran's history of being diagnosed with PCT in the 
1980s.  The examiner indicated that the records provided had 
been reviewed.  Physical examination revealed several 
hypopigmented scars on the neck and also on the hand and 
forearms, as well as several crusted areas in the scalp and 
on the neck.  The diagnosis was PCT.  The examiner stated 
that he was unable to say whether or not the veteran's PCT 
was caused by herbicide exposure while in Vietnam.

In support of his claim, the veteran submitted a statement 
from a "D.E." received in May 2000.  D.E. stated that he 
had served in Vietnam with the veteran and that they were 
stationed at a camp known as "Phi Bia."  He claimed that it 
was common knowledge that herbicides were being used near the 
camp and that much, if not all, of the foliage in the zone 
near their camp was dead.

On VA examination in December 2000, the veteran claimed he 
was diagnosed with PCT in approximately 1980, and contended 
he was not diagnosed earlier due to his taking Chloroquin 
while in service.  He also claimed he had been diagnosed with 
chloracne and had intermittent problems with both.  
Examination showed several excoriations of the forearms as 
well as the neck and scalp which had eroded.  There was no 
evidence of vesicle formation and no pustules or comedones.  
There was some scarring on the face and a few acneiform 
papules.  The veteran reported he never had a skin biopsy to 
diagnose PCT, but he had urine tests several years prior.  
The diagnoses were probable PCT by history, although there 
was no clinical evidence for PCT on examination, and mild 
acne.

On VA peripheral nerves examination in December 2000 the 
veteran reported he was diagnosis with PCT in the 1980s.  He 
claimed that his symptoms at that time were primarily 
gastrointestinal, and he began to develop sensory changes, 
primarily described as numbness in the hands and feet, which 
had progressed over the years and were also associated with 
weakness.  It was noted that the veteran had a diffuse 
peripheral polyneuropathy which affected the nerves in the 
extremities of both the upper and lower extremity.  The 
diagnosis was symmetric sensorimotor peripheral 
polyneuropathy.  The examiner noted that the etiology of the 
polyneuropathy was not apparent from the laboratory studies, 
and may represent a component of porphyria.  The examiner 
indicated that the neurologic component may be exacerbated or 
present secondary to environmental stimuli such as a change 
in general health.  The examiner was not aware of reports 
where it had been precipitated by herbicide exposure, 
however, that would not be incompatible with the veteran's 
presentation or with the known neurologic side effects of 
herbicide exposure which include a peripheral neuropathy.  
The examiner noted that it could not be determined if the 
veteran's peripheral neuropathy was secondary to herbicide 
exposure or secondary to porphyria or whether the porphyria 
placed the veteran at increased risk of developing a 
peripheral neuropathy.  

Laboratory studies were ordered, and it was noted his B-12 
lab report showed a deficiency which was to be addressed 
through the outpatient clinic, the methylmalonic acid test 
was normal, and the uroporphyrinogen carboxylase assay was 
negative.

A VA examination notation in November 2001 indicated that a 
review of the veteran's claims file showed the veteran had 
moderately severe peripheral neuropathy on NCV testing.

VA treatment records dated in April and July 2002 showed that 
the veteran received treatment for actinic keratoses.

On VA general medical examination in January 2003 it was 
noted that the veteran was being treated for a peripheral 
neuropathy and had been taking B12 shots for this.  His only 
symptoms of neuropathy were occasional numbness in the 
fingertips.  It was noted that he had some healed areas of 
actinic keratoses on the hairline of the front of his scalp 
and on his left hand and nose.

A May 2003 VA treatment record showed that the veteran's 
diagnoses included diabetes mellitus with history of 
peripheral neuropathy, supposedly previously due to B12 
deficiency.

A January 2004 VA examination report reflects diagnoses of 
peripheral neuropathy, diabetes, and coronary artery disease.  
With respect to etiology, the VA examiner opined that, "his 
peripheral neuropathy is less likely related to his diabetes. 
. . based on his normal blood glucose for the past few years, 
his long history of alcohol abuse and [a] B12 deficiency, I 
think his peripheral neuropathy is most likely due to alcohol 
abuse and not likely to his diabetes."

A February 2005 letter from Dr. Russell reads:

This is in regards to [the veteran], who 
has been seen in my office for a number 
of years.  [The veteran] has been 
followed along with his family for 
several years since I have been in 
practice, and I have been their family 
physician.

[The veteran is] very familiar to me and 
has been treated over the years for his 
medical problems.  I am familiar with 
his medical history, and I have reviewed 
all of the relevant medical records in 
his file.  [The veteran] has had 
problems in the past with the primary 
problems of porphyria cutanea tarda due 
to his exposure to [] agent orange while 
in the military service.  [The 
veteran's] problems were manifest after 
his exposure and have been an ongoing 
problem for a number of years.  We feel 
more likely than not that this exposure 
has caused the disability since he has 
had no other previous problems with 
exposure and/or conditions in which he 
would have had exposures to other agents 
similar to this.

[The veteran] is also having difficulty 
with peripheral neuropathy which has 
been an ongoing problem for a number of 
years with progression.  We feel that 
this certainly is also in response to 
his exposure and developed as a link to 
his problems.  We feel more likely than 
not that the agent orange has caused 
both of these disabilities, and that 
this is an ongoing situation.  Certainly 
there is anticipation that there may be 
other problems to develop as time goes 
on.

These problems have cause him a total 
and permanent disability, and this 
situation has been present for a number 
of years and has been progressive.  We 
feel like [the veteran] certainly with 
his history of exposure and the problems 
that he has developed thus far, 
certainly can be correlated to his 
experiences at that time. . . .

The veteran's service personnel records show that he served 
in the Republic of Vietnam during the Vietnam era.  It is 
therefore presumed that he was exposed to Agent Orange in 
Vietnam, in the absence of affirmative evidence to the 
contrary.  38 C.F.R. §§ 3.307(a)(6).

Moreover, although the disorders at issue are not among the 
disabilities listed in 38 C.F.R. § 3.309(e), the record 
contains a medical opinion from a private physician, linking 
the veteran's PCT and peripheral neuropathy to his presumed 
exposure to Agent Orange in Vietnam.  The record also 
contains a January 2004 VA opinion that the veteran's 
peripheral neuropathy is most likely related to his alcohol 
abuse.  However, this opinion does not expressly consider the 
effect of Agent Orange exposure or if this condition could 
have been aggravated by the veteran's herbicide exposure.   

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, credibility is the province of the 
Board.  It is not error for the Board to favor the opinion of 
one competent medical expert over that of another when the 
Board gives an adequate statement of reasons or bases.  See 
Owens v.  Brown, 7 Vet. App. 429, 433 (1995).

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the Court has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," as in this case, the 
Board must provide a "satisfactory explanation" as to why 
the evidence is not in equipoise.  Williams v. Brown, 4 Vet. 
App. 270, 273 (1993).

In this case, the Board finds that in light of the medical 
opinions received the issue of service connection for these 
claims is in relative equipoise.  The claims are, therefore, 
granted.  The nature and extent of these disorders, and how 
much of the veteran's difficulties can be reasonable 
associated with his now service connected disorders, is not 
before the Board at this time.  

ORDER

Service connection for porphyria cutanea tarda is granted.

Service connection for peripheral neuropathy is granted.


	                        
____________________________________________
	JOHN J. CROWLEY
	Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


